DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election without traverse of Species 1, depicted in Fig. 2, read on Claim 2, 11, 12, and 14-17, with claims 1 and 5-10 being generic in the reply filed on 09/10/2021 is acknowledged.
Claims 3-4, and 18-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 09/10/2021 claims, is as follows: Claims 3-4, and 18-20 have been withdrawn; and Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10:
The phrase “Insulated-Gate Bipolar Transistors or Metal-Oxide Semiconductor Field Effect Transistors.” should be read “insulated-gate bipolar transistors or metal-oxide semiconductor field effect transistors.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “a variable frequency inverter module” in line 3
“module” is the generic placeholder. 
The limitation “a controller for controlling” in line 7
“controller” is the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a variable frequency inverter module" has been described in originally-filed specification in para. 0027 comprising switching devices Q1 and Q2 and capacitors, which provide alternating current power signal to the induction coil 110.
The limitation “a controller" has been described in originally-filed specification in para. 0022 as a microcontroller and/or gate driver to drive individual transistors or switching devices of the system 100 with pulse-width modulated signals. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
The limitation "a load" in line 9 renders the claim indefinite because there is another instance of “a load” recited in line 2 of claim 1. It is unclear if “a load” in line 9 refers to the same load recited in line 2. 
For the purpose of substantive examination, it is presumed “a load” in line 9 of claim 1 has antecedent basis in line 2 of claim 1. Therefore, “a load” in line 9 is presumed to read “the load”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20180063897) in view of Filippa (US 20120305546)

Regarding claim 1, Park discloses an induction heating system (cooking apparatus 100) comprising: 
an induction heating coil (coil 141) operable to inductively heat a load (vessel) with a magnetic field (electromagnetic induction) (para. 0084; fig. 2);
a variable frequency inverter module (driver 154) supplying an alternating current to the induction heating coil (coil 141) (para. 0122 and 0112); 
a current sensor (current detector 155) for detecting a current through the induction heating coil  (coil 141) and providing a current signal (phase of detected current) representative of said current (para. 0124); and 
a controller (controller 156) for controlling the frequency of the current to the induction heating coil (coil 141) (para. 0132-0134), the controller (controller 156) further configured to determine a presence of a load on the induction heating coil (presence of the vessel) (para. 0171) and control a frequency of the current to the induction heating coil based on a comparison of the current signal (phase of the detected current) to a pulse-width modulated waveform (phase of voltage input to the first switch) (para. 0012-0015, and 0134) (it is noted once the vessel is non-heated vessel, the controller stops the supply of current to the heating coil).

  

    PNG
    media_image1.png
    320
    476
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Park (US 20180063897))]

Park does not disclose a controller is configured to condition the current signal to create a conditioned current signal. 
However, Filippa discloses an induction heating system (an induction heating system 100) comprising a controller (controller 114) configured to condition a current signal (current sensor signal 118) to create a conditioned current signal (amplified current sensor signal 118) (para. 0039). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Park to condition the current signal to create the conditioned current signal as taught by Filippa, in order to amplify the current signal to be analyzed by the controller. 

Regarding claim 2, Park discloses the induction heating system (cooking apparatus 100), wherein the current sensor (current detector 155) comprises a current transformer (current transformer) in series with the induction heating coil (coil 141) (para. 0125; fig. 5A).

Regarding claim 5, Park discloses the induction heating system (cooking apparatus 100), wherein the controller (controller 156) is further configured to determine a presence of a load on the induction heating coil (presence of vessel) based on the comparison of the conditioned current signal (phase of the detected current) to a pulse-width modulated waveform (phase of voltage input to the first switch) (para. 0012-0015 and 0134).
Regarding claim 6, Park discloses the induction heating system (cooking apparatus 100), wherein the comparison of the conditioned current signal (phase of the detected current) to a pulse-width modulated waveform (phase of voltage input to the first switch) produces a comparator output (phase difference), the comparator Page 2 of 6output (phase difference) being a voltage pulse train with a pulse-width representing an interval in which the conditioned current signal is lower or higher than the pulse-width modulated waveform (para. 0016-0017).   

Regarding claim 7, Park discloses the induction heating system (cooking apparatus 100), wherein a phase-shift (phase difference) of an operational current of the induction heating coil (phase of detected current) and the current signal (phase of voltage input to the first switch) corresponds to the pulse-width of the voltage pulse train (phase difference) (para. 0016-0017).   

Regarding claim 8, Park discloses the induction heating system (cooking apparatus 100), wherein the controller (controller 156) is a micro-controller configured to provide the pulse-width modulated waveform (pulse-width modulation) to the inverter module (driver 154) for controlling the frequency of the current to the induction heating coil (coil 141) (para. 0131, 0134, and 0122). 

Regarding claim 9, Park discloses the induction heating system (cooking apparatus 100), wherein the variable frequency inverter module (driver 154) comprises at least two switching device (first switch Q1 and second switch Q2) configured to receive the pulse-width modulated waveform and output current to the induction heating coil (coil 141) (para. 0112 and 0122).

Regarding claim 11, Park discloses an induction heating system (cooking apparatus 100) comprising: 
an induction heating coil (coil 141) operable to inductively heat a load (vessel) with a magnetic field (electromagnetic induction) (para. 0084; fig. 2);
a variable frequency inverter module (driver 154) supplying an alternating current to the induction heating coil (coil 141) (para. 0122, 0112, and 0078); 
(current transformer) in series with the induction heating coil (coil 141) and providing a current signal (phase of detected current) representative of a current flowing through the induction heating coil (para. 0125; fig. 5A); and
a controller (controller 156) for controlling the frequency of the current to the induction heating coil (coil 141) (para. 0132), the controller (controller 156) further configured to determine a presence of a load on the induction heating coil (presence of vessel) (para. 0171) and control a frequency of the current to the induction heating coil (coil 141) (para. 0015).  
[AltContent: textbox (Prior Art
Park (US 20180063897))]
    PNG
    media_image1.png
    320
    476
    media_image1.png
    Greyscale



Park does not disclose a controller is configured to condition the current signal to create a conditioned current signal. 
However, Filippa discloses an induction heating system (an induction heating system 100) comprising a controller (controller 114) configured to condition a current current sensor signal 118) to create a conditioned current signal (amplified current sensor signal 118) (para. 0039). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Park to condition the current signal to create the conditioned current signal as taught by Filippa, in order to amplify the current signal to be analyzed by the controller. 

Regarding claim 15, Park discloses the system (cooking apparatus 100), wherein the controller (controller 156) is a micro-controller configured to provide a pulse-width modulated waveform (pulse-width modulation) to the inverter module (driver 154) for controlling the frequency of the current to the induction heating coil (coil 141) (para. 0131, 0134, and 0122). 

Regarding claim 16, Park discloses the system (cooking apparatus 100), wherein the variable frequency inverter module (driver 154) comprises at least two switching device (first switch Q1 and second switch Q2) configured to receive the pulse-width modulated waveform and output current to the induction heating coil (coil 141) (para. 0112 and 0122).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Filippa, in view of Lee (US 20090120928)
Regarding claim 10, the modification of Park and Filippa discloses substantially all the features as set forth above, except the at least two switching 
However, Lee discloses an induction heating cooker comprising the at least two switching devices that are Insulated-Gate Bipolar Transistors (Insulated Gate Bipolar Transistor) (para. 0006). 
[AltContent: textbox (Prior Art
Lee (US 20090120928))]
    PNG
    media_image2.png
    425
    475
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s at least two switching devices to include the Insulated-Gate Bipolar Transistors or Metal-Oxide Semiconductor Field Effect Transistors as taught by Lee, which is well-known in the art to control the frequency current to flow the heating coil. 

Regarding claim 17, the modification of Park and Filippa discloses substantially all the features as set forth above, except the at least two switching devices are Insulated-Gate Bipolar Transistors or Metal-Oxide Semiconductor Field Effect Transistors.  
However, Lee discloses an induction heating cooker comprising the at least two switching devices that are Insulated-Gate Bipolar Transistors (Insulated Gate Bipolar Transistor) (para. 0006). 
[AltContent: textbox (Prior Art
Lee (US 20090120928))]
    PNG
    media_image2.png
    425
    475
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s at least two switching devices to include the Insulated-Gate Bipolar Transistors or Metal-Oxide Semiconductor Field Effect Transistors as taught by Lee, which is well-known in the art to control the frequency current to flow the heating coil. 
  
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Filippa, in view of Altamura (US 20160037589)
Regarding claim 12, Park discloses substantially all the features as set forth above, wherein the controller (controller 156) is further configured to Page 3 of 6determine the presence of the load (presence of vessel) on the induction heating coil (coil 141) based on a comparison of the conditioned current signal (phase of the detected current) to a pulse-(phase of voltage input to the first switch) (para. 0012, 0134, and 0015). 
Park does not disclose the controller configured to determine a size of the load based on the comparison of the conditioned current signal to the pulse-width modulated waveform. 
However, Altamura discloses a controller (controller 20) configured to determine a size of the load (small pan 24) based on the comparison of the conditioned current signal (current through coil 46) to the pulse-width modulated waveform (voltage on a lower switch 50 of an inverter 48) (para. 0022 and 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Park configured to determine the size of the load based on the comparison of the conditioned current signal to the pulse-width modulated waveform as taught by Altamura, in order to determine size of the vessel to improve the versatility of the induction heating system (para. 0025).  

Regarding claim 13, Park discloses the system (cooking apparatus 100), wherein the comparison of the conditioned current signal (phase of the detected current) to a pulse-width modulated waveform (phase of voltage input to the first switch) produces a comparator output (phase difference), the comparator output being a voltage pulse train with a pulse- width representing an interval in which the conditioned current signal is lower or higher than the pulse-width modulated waveform (para. 0016-0017).     

Regarding claim 14, Park discloses the system (cooking apparatus 100), wherein a phase-shift (phase difference) of an operational current of the induction heating coil (phase of detected current) and the current signal (phase of voltage input to the first switch) corresponds to the pulse-width of the voltage pulse train (phase difference) (para. 0016-0017).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761